DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Title
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed. The examiner believes that the title of the invention is imprecise. A descriptive title indicative of the invention will help in proper indexing, classifying, searching, etc. See MPEP 606.01. However, the title of the invention should be limited to 500 characters. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakazato et al. (Nakazato) (Patent NO. US 6,681,336).
Regarding Claim 1 Nakazato discloses: a vehicular device [Fig.1. A computer system] comprising: a CPU [Fig.1, item 11 CPU] configured to be set in a rated state [user-designated speed corresponds to rated speed] in which the CPU operates at a rated operating clock [Fig.3, clock speed during user operable period] and a high speed state [High speed during OS start] in which the CPU operates at an operating clock higher than the rated operating clock; [Fig.3, CPU SPEED during OS START] and a setting unit configured to set the CPU to the rated state or the high speed state, [Fig.3 and Fig.11. setting clock speed at Higher speed during OS start and setting clock speed at user-designated speed during user operable period] wherein the high-speed state is changeable in the operating clock [Fig.3 and Fig.11. [col.2, line 12-15, col.4, line 17-24 and col.12, line 37-65] changed from lower speed to higher speed clock during OS start.] and the rated state is not changeable in the rated operating clock, [[Fig.3 and Fig.11. [col.2, line 12-15, col.4, line 17-24 and col.12, line 37-65] user designates clock speed before OS boot and during the operation period, clock remains at user-designated clock speed]] and the setting unit sets the CPU to the high-speed state in a predetermined period from an activation, and sets the CPU to the rated state after the predetermined period elapses. [[Fig.3 and Fig.11. [col.2, line 12-15, col.4, line 17-24 and col.12, line 37-65]
Regarding Claim 2 Nakazato discloses: the setting unit sets the CPU to the high-speed state in a period, as the predetermined period, from the activation until a provision of a human machine interface is started. [Fig.3, CPU SPEED during OS START]   
Regarding Claim 3 Nakazato discloses:  the setting unit sets the CPU to the high-speed state in a period, as the predetermined period, from the activation until an execution of an application that operates on the CPU is started. [Fig.3, High speed start of the system until user operable period starts]   
Regarding Claim 4 Nakazato discloses:  a function unit controlled by the CPU, wherein the setting unit sets the CPU to the high-speed state in a period, as the predetermined period, from the activation until an execution of the functional unit is started. [Fig.3, High speed start of the system until user operable period starts]   
Regarding Claim 5 Nakazato discloses:   the setting unit sets the CPU to the high-speed state in a period, as the predetermined period, from the activation to an operating system that operates on the CPU is started.  [Fig.3, High speed start of the system until user operable period starts]   
Regarding Claim 6 Nakazato discloses:  comprising a peripheral circuit connected to the CPU, wherein the setting unit sets the CPU to the high-speed state in a period, as the predetermined period, from the activation until an initialization of the peripheral circuit is completed.  [Fig.3, High speed start of the system until user operable period starts]   
Claim 7 is having similar limitations to that of the apparatus of claim 1. Accordingly, claim 7 is rejected under a similar rational as that of claim 1 above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAHID CHOUDHURY whose telephone number is (571)270-5153. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 571-272-4147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZAHID CHOUDHURY/Primary Examiner, Art Unit 2186